Title: To James Madison from Daniel Carroll, 12 December 1791
From: Carroll, Daniel
To: Madison, James


My dear Sir,
George Town Decr. 12th. 1791
I send by this post the act of our Assembly past last Saturday entiteld [sic] an Act Concerning the Territory of Columbia—and the City of Washington. I refer you to it. The very great advantages of this Law will be strikeing. It gives some relief to my mind which has indeed been much oppressd by the disagreable business we have lately had on hand. I am sorry for the Chagrin which it must have given the President, at a time too when the Intelligence from the Westward had just come to hand.
I shall in my next mention some to whom Mr. Frenau is to send the National Gazett—& hope for something worth while soon.
Surely the Senate cannot expect yr. House will recede in the Bill on representation. What about Land Office, Post Roads & Militia. Yrs. affy.
D Carroll
I hope by next post to say more to you.
